                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 IN THE MATTER OF:                             )      CASE NO. 17-50236
                                               )      CHAPTER 7
 LOUIS ANTHONY TELERICO                        )      JUDGE ALAN M. KOSCHIK
                                               )
                                               )      MOTION TO COMPEL
                                               )      ATTENDANCE AT EXAMINATION
                                               )      UNDER RULE 2004
 Debtor                                        )


          Now comes the Trustee, Kathryn A. Belfance, pursuant to Rule 2004 of the Federal Rules

 of Bankruptcy Procedure moves the Court for an Order compelling Sharon Stephula of 545

 Bristol Drive, Aurora, OH 44202-8590, to appear at 50 S. Main Street, 10th Floor, Akron, OH

 44308 on the 9th day of August 2021, at 2:00 p.m. to be examined under oath for the purposes

 set forth below. In support of this Motion, the Trustee states as follows:

          1.     Under Bankruptcy Rule 2004, upon motion of any party in interest, the Court may

                 order any person to appear and be examined and to produce documents on any

                 matter relating to the acts, conduct, liabilities, and financial condition of the

                 Debtor, as well as any other matter that may affect the administration of the

                 Debtor’s estate.

          2.     The Trustee wishes to examine Sharon Stephula regarding the deposit of the

                 debtor’s retirement funds into her personal checking account.




17-50236-amk      Doc 366      FILED 07/12/21      ENTERED 07/12/21 15:52:55         Page 1 of 3
        WHEREFORE, the Trustee prays the Court for an Order compelling Sharon Stephula to

 appear for examination at the time and place stated above; and for such other and further relief as

 the Court deems appropriate.


                                                      Respectfully submitted,


                                                      /s/ KATHRYN A. BELFANCE
                                                      KATHRYN A. BELFANCE (0018035)
                                                      Chapter 7 Trustee
                                                      50 S. Main Street, 10th Floor
                                                      Akron, Ohio 44308
                                                      (330) 434-3000, telephone
                                                      (330) 434-9220, fax
                                                      kb@rlbllp.com




17-50236-amk      Doc 366     FILED 07/12/21       ENTERED 07/12/21 15:52:55           Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of July 2021, a true and correct copy of the foregoing
 Motion to Compel was served as follows:

 Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
 the Court’s Electronic Mail Notice List:

 Office of the U.S. Trustee
 Susan J. Lax, at susan.lax@hotmail.com
 Frederic P. Schwieg, at fschwieg@schwieglaw.com
 Todd A. Atkinson, at tatkinson@ulmer.com
 Philip Leonard Bednar, at philip.l.bednar@usdoj.gov
 Bryan J. Farkas, at bjfarkas@vorys.com
 Scott D. Fink, at ecfndoh@weltman.com
 Stephen R. Franks, at amps@manleydeas.com
 Bryan T. Kostura, at bkostura@mcglinchey.com
 Allison Manayan, at amanayan@portageco.com
 Michael J. Occhionero, at mjocolpa@sbcglobal.net
 James W. Sandy, at jsandy@mcglinchey.com
 Richard P. Schroeter, at rschroeter@amer-collect.com
 David J. Sternberg, at djsternberg@ameritech.net
 Joshua Ryan Vaughan, at jvaughan@amer-collect.com
 Steven L. Wasserman, at swasserman@westonhurd.com
 Maria D. Giannirakis, ust06 maria.d.giannirakis@usdoj.gov
 Scott R. Belhorn, ust35 Scott.R.Belhorn@usdoj.gov
 Kathryn A. Belfance, Trustee, at kb@rlbllp.com

 And by regular U.S. mail, postage prepaid, on:

 Louis Anthony Telerico, Debtor, P.O. Box 928, Aurora, OH 44202
 Also served at 545 Bristol Dr., Aurora, OH 44202
 Sharon Stephula, 545 Bristol Drive, Aurora, OH 44202
 Also served at P.O. Box 928, Aurora, OH 44202
 Christopher J. Niekamp, 23 S. Main Street, Akron, OH 44308
 Adam M. Meehan, Smith & Downey, P.A., 320 E. Towsontown Blvd., Suite 1 East, Baltimore,
 MD 21286



                                              /s/ KATHRYN A. BELFANCE
                                              KATHRYN A. BELFANCE (0018035)




17-50236-amk      Doc 366     FILED 07/12/21       ENTERED 07/12/21 15:52:55           Page 3 of 3
